Citation Nr: 0313673	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  92-13 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
impairment.

2.  Entitlement to service connection for bilateral tinnitus.

(The issue of service connection for arthritis of the pelvis 
and hips with shortening of a leg and all issues of 
entitlement to increased rating for shell fragment wounds of 
both buttocks, or the subscapular area and right chest and of 
the back will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from March 1951 to December 
1952.

This appeal is from a September1991 rating decision by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  The Board of Veterans' Appeals (Board) 
decided the appeal in a July 1994 decision.  The United 
States Court of Veterans Appeals (now the U.S. Court of 
Appeals for Veterans Claims) (Court) vacated and remanded the 
decision in July 1996.  The Board remanded the case to the RO 
in February 1997 for further development of the evidence 
consistent with the Secretary's motion.  The appeal is again 
before the Board.

The Board is undertaking additional development on arthritis 
of the pelvis and hips with shortening of a leg and on issues 
of entitlement to increased rating for shell fragment wounds 
of both buttocks, or the subscapular area and right chest and 
of the back pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  

FINDINGS OF FACT

1.  The veteran was exposed to loud noise in service.  

2.  The veteran has bilateral sensorineural hearing loss 
bilaterally, with the auditory threshold of 40 dB or above at 
several of the measured frequencies, and bilateral tinnitus.

3.  Acoustic trauma in service as likely as not caused or 
contributed to bilateral sensorineural hearing loss and to 
tinnitus.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss and tinnitus as likely 
as not were incurred in wartime service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2001), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.150(a) (2002).  VA has provided the veteran forms to 
authorize the release of information from nongovernmental 
custodians.  No other forms are necessary to prosecute any of 
the claims at issue.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board remanded the 
veteran's claims in February 1997, providing the veteran and 
his representative copies of the remand order.  The remand 
instructions afforded the veteran notice of the specific 
medical information and evidence necessary to substantiate 
his claims.  The RO notified the veteran in a letter of 
February 1997 of information and evidence necessary to permit 
adjudication of his claims.  The letter predated the 
enactment of the VCAA, but in clear language it apportioned 
the burdens of production and acquisition of information and 
evidence between the veteran and VA.  A follow-up letter of 
April 1997 advised the veteran of VA actions to obtain 
evidence to substantiate his claims and again stated clearly 
the Veteran's and VA's responsibilities for the production 
and acquisition of information and evidence.  A supplemental 
statement of the case of January 2003 provided the veteran 
the language of the regulation implementing the VCAA, which 
afforded updated legal context to the previous letters.  VA 
has substantially discharged its duty to notify the veteran 
of information and evidence necessary to substantiate his 
claim and to inform him of his and VA's respective duties of 
production.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  VA has requested and obtained 
information and evidence from the several private sources 
from which the veteran authorized VA to do so.  The RO has 
obtained all relevant VA medical evidence.  There has been no 
failure to obtain evidence of which VA must notify the 
veteran.  38 C.F.R. § 3.159(e) (2002).  VA has discharged its 
duty to assist the veteran in obtaining evidence.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA has afforded the veteran multiple examinations to 
obtain the specific clinical findings and medical opinions 
necessary to make a decision in all matters on appeal.

The Board sees no areas in which further development is 
needed.  The file reflects application and fulfillment of the 
requirements of the VCAA by the RO, although the RO did not 
cite specifically the Act's or regulations' provisions.  
There would be no possible benefit to delaying Board 
consideration of this case to permit citation to the VCAA to 
be provided to the veteran.  He has, in fact, been informed 
of its substance, and its substance has been applied in his 
case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Under these circumstances, adjudication of this 
appeal, without referral to the RO for initial citation to 
the VCAA, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.



II.  Service Connection

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2002).

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

38 C.F.R. § 3.385 (2002).

Additionally, law and regulation provides for certain 
deference to the factual allegations of combat veterans 
regarding allegations of injury sustained in combat.  38 
U.S.C.A. § 1154(b) provides as follows:

In the case of any veteran who engaged in combat 
with the enemy in active service with a military, 
naval, or air organization of the United States 
during a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, 
conditions, or hardships of such service, 
notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be 
rebutted by clear and convincing evidence to the 
contrary.  The reasons for granting or denying 
service-connection in each case shall be recorded 
in full.

See also 38 C.F.R. § 3.304(d) (2002).  The veteran has 
alleged acoustic trauma in combat.  Whether hearing loud 
noise resulted in acoustic trauma per se is a medical 
conclusion regarding which the veteran's lay testimony is not 
satisfactory evidence.  See Espiritu v. Derwinski, 2 Vet App. 
492 (1992).  However, the fact of exposure to extremely loud 
noise, such as the veteran alleges, is within his competence 
to report, and his report is satisfactory lay evidence within 
the meaning of section 1154(b).  VA has acknowledged the 
applicability to the evidentiary standard of section 1154(b) 
to enable satisfactory proof of events that are themselves 
not injuries in the usual sense but rather events that occur 
in combat that subsequently precipitate disability, e.g., the 
psychic trauma that precipitates post-traumatic stress 
disorder.  See 38 C.F.R. § 3.304(f) (2002).  The veteran's 
report of exposure to small arm, mortar, and other explosive 
noise in combat is consistent with the circumstances, 
conditions and hardships of his combat service and is not the 
type of event expected to appear in the official record.  The 
Board concludes that the veteran was exposed to loud noise in 
service.

The service entrance and separation examinations reported the 
veteran's hearing acuity as determined by his ability to 
recognize a series of whispered words.  No pure tone 
measurements were done with an audiometer.  The veteran's 
hearing was again found normal in March 1954, when he was 
again tested only by spoken voice and not by audiometer.  In 
October 1986, pure tone audiometry revealed pure tone hearing 
thresholds (in decibels) above 40 dB bilaterally in all 
measured frequencies from 2000 Hertz and above.  All 
subsequent audiometry tests by VA in July 1991, March 1997 
and March 2002 have produced pure tone thresholds of 40 dB 
and above at multiple measured frequencies.  The veteran has 
reported that during his working life after service he wore 
ear protection when exposed to industrial noise.

The veteran has impaired hearing bilaterally of disabling 
severity according to VA regulation.  38 C.F.R. § 3.385 
(2002).

The Board obtained medical literature and provided the 
veteran notice and copies of the literature in November 1993.  
In brief, the literature reveals that the veteran's hearing 
impairment is consistent with his age and the level of noise 
exposure found in everyday life.

In March 1998 a VA audiologist opined that the audiograms of 
both ears indicate a pattern generally associated with noise 
trauma with presbycusic (age-related) overlay.  The 
audiologist reported that available information did not 
permit an informed opinion whether noise exposure in military 
service precipitated the hearing impairment.

The law gives deference to the combat veteran's report of 
noise exposure and sufficient to establish service connection 
for noise-trauma induced hearing impairment, deeming it true 
absent clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2002).  Finding that the veteran had noise exposure in 
combat, the VA audiologist's confirmation that the veteran 
has hearing impairment consistent with noise trauma is 
sufficient evidence to link current trauma to service.  The 
fact that the clinical picture is complicated by age-related 
impairment is not contrary evidence.  The literature 
indicating that hearing impairment and tinnitus are 
consistent with age and common noise levels is of little 
probative value to disprove the veteran's claim, because the 
fact of hearing impairment and tinnitus consistent with age 
and normal life circumstances does not disprove any other 
cause.  The literature is merely consistent with the 
audiologist's observation; the veteran has presbycusic 
overlay.  Notably, the literature cautions that there are 
many causes of hearing loss with superimposed presbycusis, 
including acoustic trauma, and that other causes should be 
ruled out and the label "presbycusis" given only when no 
other specific cause for hearing loss in older adults can be 
found.  Victor Goodhill, Deafness, Tinnitus, and Dizziness in 
the Aged, in Clinical Geriatrics (Isadore Rossman, ed., 3d 
ed. 1991).  This caution bolsters the attribution of the 
veteran's hearing impairment at least in part to the acoustic 
trauma in service.

The VA examiners of March 1997 and March 2002 both note 
tinnitus, which by definition is generally subjective, i.e., 
only occasionally audible to others.  Dorland's Illustrated 
Medical Dictionary 1725 (27th ed. 1988).  Consequently, the 
notation of tinnitus is sufficient evidence to conclude the 
veteran has tinnitus as reported.  He has credibly reported 
having ringing in the ears during and after artillery 
practice in service.  Both examiners noted tinnitus in the 
context of the veteran's reports of acoustic trauma in 
service, and neither noted any other more likely etiology or 
even any question of the etiology.  Taking all of the 
evidence together, including the veteran's lay testimony 
pertinent to that pertinent to service, the evidence supports 
the conclusion that the veteran incurred tinnitus in service.  
38 C.F.R. § 3.303(d) (2002).




ORDER

Service connection for bilateral sensorineural hearing loss 
and for bilateral tinnitus is granted.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

